Citation Nr: 1504919	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-14 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a L4-L5 laminectomy and discectomy (referred to herein as "lumbar spine surgery"), to include right lower extremity weakness and loss of bowel and bladder control.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1988 to November 1997.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction has since been transferred to the RO in Atlanta, Georgia.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks compensation under 38 U.S.C.A. § 1151 for residuals of lumbar spine surgery underwent in January 2010.    

Compensation benefits are awarded under 38 U.S.C.A. § 1151 for a qualifying additional disability in the same manner as if the additional disability were service connected.  A disability is a qualifying additional disability if: (1) it was not the result of the veteran's willful misconduct, (2) it was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and (3) was proximately caused by (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  

With regard to the second element, merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Further, hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Id.; 38 C.F.R. § 3.361(c)(2).

With regard to the third element, the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on VA's part proximately caused a veteran's additional disability or death, the evidence must show that such care or treatment caused a veteran's additional disability or death, and either (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, a veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Finally, in establishing whether the proximate cause of a veteran's additional disability or death was not reasonably foreseeable, the event need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, VA treatment records show that the Veteran sought treatment at a VA emergency room for pain and tightness in his lower back and right leg in October 2009.  After five hours, he stated he needed to leave before receiving post-triage treatment, and declined the offer of an appointment.  He returned the next day and was given x-rays.  The Veteran denied bowel incontinence and saddle anesthesia.  He was found to have right lower back pain and right side sciatica, and was medicated and discharged, with a recommendation that he be reassessed by his primary care provider in two weeks.  The Veteran was seen by his primary care physician (PCP) twice over the next two weeks, noting leg pain.  The primary care provider ordered an orthopedic consult, who ordered an MRI of the Veteran's right leg in November 2009.  The Veteran was seen again by the orthopedist in December 2009, and reported that his right leg pain had resolved, but he now had severe left buttock pain.  

The Veteran was to follow up in early January 2010, but three days before his appointment he came to the VA emergency room, having lost feeling and use of his right lower extremity, and having loss sensation and control of his bowel and bladder.  An MRI showed cauda equina syndrome, specifically a large disc extrusion at L4-L5 obliterating the spinal canal, with severe right and moderate left foraminal narrowing.  Corrective surgery, an L4 and L5 discectomy, was performed the next day.  A re-exploration surgery was performed the day after the first surgery.

The Veteran claims that the residuals of these surgeries, specifically right lower extremity weakness and loss of bowel and bladder control, were caused by the failure of VA treatment providers to diagnose and treat his cauda equina syndrome when he was seen in October through December of 2009.  In his January 2010 claim, the Veteran stated that he had requested but been refused lumbar spine MRIs since October/November 2009 and that after his surgeries the Veteran's neurosurgeon had commented that such MRIs would have diagnosed the Veteran's condition earlier and prevented his disabilities.   

In a March 2010 statement, the Veteran elaborated that after his PCP had ordered MRIs of his leg in November 2009, his orthopedist asked the Veteran why the PCP had ordered leg MRIs when a lower spine MRI was the appropriate course.  His orthopedist scheduled him for his December 2009 follow-up.  A week after the November orthopedist appointment, the Veteran called his PCP in an attempt to get a lumbar spine MRI, but was refused and told to go through his orthopedist for further treatment.  The Veteran reports that he spoke to a nurse from his PCP's office, who told him that denying MRIs was a common occurrence for the PCP, who did so "when he didn't know what to do in the situation, or when he didn't want to deal with it."  The Veteran requested an MRI again at his December 2009 follow up, but his orthopedist was on vacation for the holidays.  The nurse practitioner told the Veteran that the orthopedist would make the decision at his January 2010 appointment eleven days later.  The Veteran's emergency surgery occurred in the interim.  The Veteran concluded his March 2010 statement by reporting that after his surgeries, his neurosurgeon informed him that the nerve damage causing his disabilities could have been avoided through earlier corrective surgery if an MRI had been performed earlier to diagnose his condition.  

VA treatment records from March 2011 reflect that the Veteran had suffered from mild bladder incontinence since a 2006 motorcycle accident, though it had been treated non-operatively.  VA treatment records from November 2011 show that these conditions had improved since the Veteran's surgery, but he was still receiving treatment for them.

In his June 2012 substantive appeal, the Veteran stated that his motorcycle accident was more than three years prior to his cauda equina surgery, and that the residuals from the surgery are unrelated to his motorcycle accident.

The Veteran underwent a VA examination in December 2012.  The examiner opined that it was less likely than not that the Veteran's disabilities were the result of VA treatment.  The examiner based this opinion on a detailed rationale.  Specifically, the examiner noted that the sciatica symptoms reported by the Veteran in October 2009 where all reported to have improved by November 2009, rendering an urgent MRI unnecessary.  The Veteran had not reported any specific cauda equina symptoms beyond back and leg pain until January 2010; and the examiner stated that the literature supports at least 6 weeks of observation of patients reporting sciatica without myelopathy or cauda equina symptoms.  The examiner stated that though it is possible that an MRI done in November or December of 2009 would have demonstrated a disc herniation and stenosis, it is not medically reasonable to say that nerve damage would have been avoided.  The examiner further stated that most patients presenting with sciatica symptoms are observed for 6 weeks to 3 months to see if the condition can be resolved without surgery, and only a very small percentage of those patients go on to develop cauda equina.  The examiner concluded that there was no way to predict that the Veteran would have developed cauda equina, even if the MRI had been performed earlier, because the Veteran did not develop the symptoms of cauda equina until January 2010.  

The Board finds that further development is required to decide this appeal.  While the VA examiner has provided a detailed opinion supporting denial of compensation, the Veteran has stated that his treating VA neurosurgeon resident opined to him that an earlier MRI would have prevented him from suffering from cauda equina and its associated residuals.  This opinion is not documented elsewhere in the record, though it is unclear whether there is a more full surgical report absent from the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Confirm that all VA treatment records regarding the January 2010 surgeries have been included in the Veteran's claims file.  Obtain any records which have not been so included, and associate them with the Veteran's claims file.

2.  Obtain any additional relevant medical evidence that may have come into existence in the interim, and associate them with the Veteran's claims file.

3.  Seek a medical opinion from Dr. [redacted] and provide the physician with the complete access to medical file related to the lumbar spine disability.  A copy of this remand shall also be provided to Dr. [redacted].  Dr. [redacted]'s attention is particularly pointed to a March 2010 statement in which the Veteran states that Dr. [redacted] served as his VA treating neurosurgical resident; and in that capacity had informed the Veteran that an earlier MRI would have prevented the loss of sensation in the Veteran's leg, bladder, and bowels.  Ask Dr. [redacted] to deny or confirm, explain, and/or elaborate on that opinion.  Specifically, request the following:

(a) whether it is at least as likely as not that an MRI in October through December 2009 would have prevented or lessened the disabilities suffered by the Veteran; and 

(b) whether it is at least as likely as not that any failure to perform such MRIs constituted carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

4.  After completing the above, and any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




